DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 and 15-21 directed to an invention non-elected without traverse.  Accordingly, claims 1-10 and 15-21 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
TO THE CLAIMS:
Cancel claims 1-10 and 15-21.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or in combination, discloses, suggests or renders obvious the claimed perovskite device comprising a perovskite material on top of a cross-linked self-assembled molecular monolayer, wherein the perovskite material is grown on the cross-linked self-assembled molecular monolayer to create uniform and defect free perovskite single crystal, wherein the cross-linked self-assembled molecular .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726